                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


MITCHELL L BOGENREIF,


                        Petitioner,                                     4:19CV3101


        vs.
                                                                          ORDER
SCOTT R. FRAKES, Director; STATE OF
NEBRASKA, and     DEPARTMENT OF
CORRECTIONAL SERVICES,


                        Respondents.




       This matter is before the Court on Mitchell Bogenreif’s (“Petitioner”) Petition for Writ of
Habeas Corpus (Filing No. 1) under 28 U.S.C. § 2254. Pursuant to Rule 4 of the Rules Governing
Section 2254 Cases in the United States District Courts, the Court is to dismiss the Petition “[i]f it
plainly appears from the petition and any attached exhibits that the petitioner is not entitled to
relief in the district court.” Based upon the Court’s review of the Petition, the Court cannot make
such determination at this time. The parties are advised that this determination is preliminary only.

       To ensure a just and fair resolution of this matter, the Court will enter an order progressing
this case to final resolution. Accordingly, this case will be progressed as set out below.

       IT IS ORDERED:

       1.      By February 3, 2020, Respondents shall file a motion for summary judgment or
state court records in support of an answer.
       2.      If Respondents elect to file a motion for summary judgment, the following
procedures shall be followed by Respondents and Petitioner:

               A.     The motion for summary judgment shall be accompanied by a separate
                      brief, submitted at the time of the filing of the motion.


               B.     The motion for summary judgment shall be supported by such state court
                      records as are necessary to support the motion. Those records shall be
                      contained in a separate filing entitled: “Designation of State Court Records
                      in Support of Motion for Summary Judgment.”


               C.     Copies of the motion for summary judgment, the designation, including
                      state court records, and Respondents’ brief must be served on Petitioner,
                      except that Respondents are only required to provide Petitioner with a copy
                      of the specific pages of the record that are cited in Respondents’ brief. If
                      the designation of state court records is deemed insufficient by Petitioner,
                      Petitioner may file a motion with the Court requesting additional
                      documents. Such motion must set forth the documents requested and the
                      reasons the documents are relevant to the claims.


               D.     No later than 30 days following the filing of the motion for summary
                      judgment, Petitioner shall file and serve a brief in opposition to the motion
                      for summary judgment. Petitioner may not submit other documents unless
                      directed to do so by the Court.


               E.     No later than 30 days after the filing of Petitioner’s brief, Respondents shall
                      file and serve a reply brief. In the event Respondents elect not to file a reply
                      brief, they should inform the Court by filing a notice stating that they will
                      not file a reply and that the motion is fully submitted for decision.

       3.      If the motion for summary judgment is denied, Respondents shall file an answer, a
designation and a brief that complies with terms of this order. (See following paragraph.) The
documents shall be filed no later than 30 days after the denial of the motion for summary judgment.
Respondents are warned that failure to file an answer, a designation and a brief in a timely fashion
may result in the imposition of sanctions.


        4.     If Respondents elect to file an answer, the following procedures shall be followed
by Respondents and Petitioner:


                                                 2
              A.     By February 3, 2020, Respondents shall file all state court records that are
                     relevant to the claims. Those records shall be contained in a separate filing
                     entitled: “Designation of State Court Records In Support of Answer.”


              B.     No later than 30 days after the filing of the relevant state court records,
                     Respondents shall file an answer. The answer shall be accompanied by a
                     separate brief, submitted at the time of the filing of the answer. Both the
                     answer and brief shall address all matters germane to the case including, but
                     not limited to, the merits of Petitioner’s allegations and whether any claim
                     is barred by a failure to exhaust state remedies, a procedural bar, non-
                     retroactivity, a statute of limitations, or because the petition is an
                     unauthorized second or successive petition.


              C.     Copies of the answer, the designation, and Respondents’ brief must be
                     served on Petitioner at the time they are filed with the Court except that
                     Respondents are only required to provide Petitioner with a copy of the
                     specific pages of the designated record that are cited in Respondents’ brief.
                     In the event the designation of state court records is deemed insufficient by
                     Petitioner, Petitioner may file a motion with the Court requesting additional
                     documents. Such motion must set forth the documents requested and the
                     reasons the documents are relevant to the claims.


              D.     No later than 30 days following the filing of Respondents’ brief, Petitioner
                     shall file and serve a brief in response. Petitioner must not submit any other
                     documents unless directed to do so by the Court.


              E.     No later than 30 days after the filing of Petitioner’s brief, Respondents shall
                     file and serve a reply brief. In the event Respondents elect not to file a reply
                     brief, they should inform the Court by filing a notice stating that they will
                     not file a reply and that the motion is fully submitted for decision.

       5.     No discovery shall be undertaken without leave of court.


       6.     The Clerk of Court is directed to provide a copy of this Order and the Petition to
Respondents and the Nebraska Attorney General’s Office.


       Dated this 3rd day of December, 2019.




                                                3
    BY THE COURT:

    s/ Susan M. Bazis
    United States Magistrate Judge




4
